                   Case: 1:18-cr-00035 Document #: 130 Filed: 11/26/19 Page 1 of 1 PageID #:768
                                                                                                                t8 GJ 732
Order ForE (01/2005)



                                United States District Courto Northern District of Illinois
                                                                                                  - -'-rrgllrEY Einlvsrt
    Name ofAssigned Judge                                         lSiftingJudge if Other
       or Magistrate Judge         .IUOEE THARI                     than Assigned Judge        MTNLqMA?E JUDGE [IAS(
   CASE NUMBER                   18-CR-00035                                   DATE          26 NOVEMBER 2019

             CASE
            TITLE                     U.S.   v,   JAMES VORLEY & CEDRIC CHANU



  DOCKET ENTRY TEXT

                                                       Grand Jury Proceedine


                       The Grand Jury for               2018       the         , aquorum being
                       present, retums the abo           indictment in       Court this date before

                       Judge or Magistrate Judgd




    BOND PREVIOUSLY SET IN 18.CR.OOO35 TO STAND AS BOND IN THIS INSTANCE AS TO BOTH
    DEFENDANTS.




                                                                                   F'ILED
                                                                                               Nov   26 zstsLll
                                                                                        THOMAS G BRUTON
                                                                                    CLERK, U.S. DISTRICT COURT




                SIGNATURE OFJUDGE                                    (ONLY IF FILED
                oTMAGISTRATE JUDGE                                   UNDER SEAL)


                                                                                           Courtroom Deputy Initials:




                                                                                                                        Page   I   of I
